        Case 1:17-cv-01370-DAD-SAB Document 67 Filed 06/02/20 Page 1 of 1



1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                    EASTERN DISTRICT OF CALIFORNIA

7
8    DEVONTE B. HARRIS,                               )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                          TO MODIFY THE DISCOVERY AND
                                                      )
                                                          SCHEDULING ORDER
11                                                    )
     T. QUILLEN, et al.,
                                                      )   [ECF No. 66]
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendants’ motion to modify the discovery and scheduling
17   order, filed on June 2, 2020.
18            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is
19   extended to August 15, 2020, and the dispositive motion deadline is extended to October 15, 2020.
20   All other provisions of the Court’s July 2, 2018, order remain in full effect.
21
22   IT IS SO ORDERED.
23
     Dated:        June 2, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
